Citation Nr: 1034243	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-17 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
medical expenses incurred at Millcreek Community Hospital on 
April 27, 2006; at Saint Vincent's Institute on June 6, 2006 and 
June 15, 2006; and at Hamot Medical Center on November 10 and 11, 
2006 and on December 16 and 18, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Medical 
Administration Service (MAS) of the Erie, Pennsylvania VAMC, 
which denied the Veteran's claim for reimbursement of 
unauthorized private medical expenses.

The Veteran was scheduled for a Central Office Board hearing on 
October 5, 2009; in September 2009, the Veteran withdrew his 
hearing request.  

The appeal is REMANDED to the VAMC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Veteran claims that he should be reimbursed for treatment at 
the above listed healthcare facilities, where he sought emergency 
treatment.  

Initially, the Board notes that the MAS file only contains the 
MAS's denial with regard to services rendered at Hamot Medical 
Center on December 16, 2006; however, the statement of the case 
(SOC) and the supplemental SOC (SSOC) refer to all three 
healthcare facilities for services rendered on the above dates 
and also on December 18, 2006 at Hamot Medical Center.  On 
remand, the VAMC must ensure that the private medical records and 
bills from all three private facilities and the MAS 
administrative records, including copies of the denials, with 
regard to all seven dates of service are associated with the 
Veteran's medical folder.  

In addition, in various statements, the Veteran claims that VA 
doctors have refused to treat him when he has sought emergency 
care at the Erie VAMC, including on December 16, 2006, when he 
was later seen at the Hamot Medical Center emergency room (ER).  
Therefore, on remand, the Board finds that VA medical records 
from the Erie and Pittsburgh VAMCs for the period dated from June 
1, 2006 through December 18, 2006 should also be obtained and 
associated with the Veteran's medical folder.

Here, the SOC and the SSOC reflect that the Veteran's 
reimbursement claim(s) was denied under the provisions of 
38 U.S.C.A. § 1725 based upon VA's interpretation of the Veterans 
Millennium Health Care and Benefits Act; however, the March 2007 
denial of record was based on the provisions of 38 U.S.C.A. 
§ 1728, not on the provisions of section 1725.  Thus, both 
documents provided the incorrect laws and regulations pertaining 
to the Veteran's claim(s).  Under 38 U.S.C.A. § 1728, in order to 
be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility, there must be a showing that three 
criteria are met: (a) the care and services rendered were either: 
(1) for an adjudicated service-connected disability, or (2) for a 
non-service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i); (b) the services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life or 
health; and (c) no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain prior 
VA authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998). 

With regard to stabilization, claims for payment or reimbursement 
of the costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended. 38 C.F.R. § 17.121 
(2009).  For the purpose of payment or reimbursement of the 
expense of emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical judgment, a 
Veteran who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center for 
continuation of treatment for the disability.  From that point 
on, no additional care in a non-VA facility will be approved for 
payment by VA.  Id.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veterans' 
mental health care and also addresses other health care related 
matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make the payment or reimbursement by VA of 
private treatment mandatory as opposed to discretionary, if all 
of the pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed from 
the word "may."  Under the statutory provisions, effective 
October 10, 1008, the term "emergency treatment" means medical 
care or services furnished, in the judgment of the Secretary (a) 
when VA or other Federal facilities are not feasibly available 
and an attempt to use them beforehand would not be reasonable; 
(b) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (c) until such time as the 
Veteran can be transferred safely to a VA facility or other 
Federal facility and such facility is capable of accepting such 
transfer.  See 38 U.S.C.A. § 1725(f)(1).

Here, the MAS determined that VA facilities were feasibly 
available to provide care and did not discuss whether the private 
medical expenses were for "emergency care" as redefined by the 
October 2008 amendments, which the Veteran contends they were 
for.  Moreover, the existence of a VA facility does not in and of 
itself mean that the VA facility was feasibly available.  See 
Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available 
is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  
Under the provisions of 38 C.F.R. § 17.53, a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2009). 

As the amended versions of 38 U.S.C.A. §§ 1725 and 1728 are more 
favorable to the Veteran, the MAS should consider and apply the 
amended versions.  In so doing, the MAS should include in the 
medical folder a memorandum regarding the geographic 
accessibility of the nearest VA medical facility and/or 
outpatient clinic to the Veteran's residence and the hours of 
operation and obtain opinions as to whether, in each instance, 
the services were rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health.  
In addition, a medical opinion is required concerning whether the 
Veteran could have been transferred safely at any time between 
November 10, 2006 and November 11, 2006, to a VA facility for 
continuation of medical treatment.  

To ensure due process, on remand, the MAS should issue an SSOC 
that contains a summary of the applicable law and regulations 
with regard to 38 U.S.C.A. § 1728 claims and a discussion of how 
the October 2008 revisions affect the determination.  38 C.F.R. 
§ 19.29 (2009).

In addition, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board finds that the July 2007 notice letter was 
inadequate because it did advise the Veteran of the revised 
provisions of 38 U.S.C.A. §§ 1725 and 1728.  This should be 
remedied on remand.  

Finally, the Board notes that the Veteran's representative, the 
Disabled American Veterans (DAV) did not receive copies of the 
May 2007 SOC and the September 2007 SSOC.  On remand, a copy of 
the VA Form 23-22 confirming the DAV as his representative should 
be associated with the Veteran's medical folder and copies of the 
SOC and any SSOC should be sent to the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the June 1988 VA Form 
23-22 ("Appointment of Veterans Service 
Organization as Claimant's Representative") 
indicating representation of the Veteran by 
the DAV with the VA medical folder and send 
copies of the May 2007 SOC and the September 
2007 SSOC to the Veteran's representative.  

2.  Send the Veteran and his representative 
another VCAA notice letter, informing them of 
(1) the information or evidence that is 
necessary to substantiate his medical 
reimbursement claim(s) under the amended 
versions of 38 U.S.C.A. §§ 1725 and 1728; (2) 
the information or evidence that he should 
provide; and (3) the information and evidence 
that VA will attempt to obtain on his behalf.

3.  Contact the Veteran and his 
representative and ask that he complete and 
return the necessary authorization for VA to 
obtain copies of his private medical records 
and bills relating to the private medical 
expenses incurred at Millcreek Community 
Hospital on April 27, 2006; at Saint 
Vincent's Institute on June 6, 2006 and June 
15, 2006; and at Hamot Medical Center on 
November 10 and 11, 2006 and on December 16 
and 18, 2006.  Ask the Hamot Medical Center 
to provide any documentation addressing when 
the Veteran's condition was stable and when 
it was safe to transfer the Veteran to a VA 
facility; the date the Erie or Pittsburgh 
VAMC was capable of accepting the transfer 
(when there was a room available for the 
Veteran); and any reasonable attempts made 
between November 10, 2006 and November 11, 
2006 to effectuate such transfer.  All 
records/responses should be associated with 
the medical folder.

4.  Obtain and associate with the medical 
folder any MAS administrative records from 
the Erie VAMC, including copies of the 
denials, with regard to the private medical 
expenses incurred at Millcreek Community 
Hospital on April 27, 2006; at Saint 
Vincent's Institute on June 6, 2006 and June 
15, 2006; and at Hamot Medical Center on 
November 10 and 11, 2006 and on December 16 
and 18, 2006.  

5.  Obtain copies of records for the 
evaluation and treatment of the Veteran from 
the Erie and Pittsburgh VAMCs for the period 
dated from June 1, 2006 through December 18, 
2006.  All records/responses should be 
associated with the medical folder.

6.  After completion of the development in 
paragraphs 1 through 5 above, ask the Erie 
VAMC to provide a memorandum regarding the 
geographic accessibility of the nearest VA 
medical facility(ies) and/or outpatient 
clinic to the Veteran's residence and the 
hours of operation and indicate whether such 
facility(ies) were feasibly available to 
treat the Veteran on April 27, 2006; June 6, 
2006; June 15, 2006; November 10 and 11, 
2006; and December 16 and 18, 2006.  

7.  After completion of the above 
development, send the Veteran's claims file 
and medical folder to an appropriate VA 
physician(s) for review and request medical 
opinions addressing (1) whether the treatment 
rendered to the Veteran at the three private 
medical facilities on April 27, 2006; June 6, 
2006; June 15, 2006; November 10 and 11, 
2006; and December 16 and 18, 2006, 
constituted "emergency treatment" as 
defined in 38 U.S.C.A. § 1725(f)(1) and (2) 
when the Veteran's condition had stabilized 
and whether the Veteran could have been 
transferred safely from Hamot Medical Center 
at any time between November 10, 2006 and 
November 11, 2006, to a VA facility for 
continuation of medical treatment.  The 
rationale for all opinions must be provided.

8.  After completion of the above, 
readjudicate the unauthorized medical 
expenses claim(s), in light of the additional 
evidence of record.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC that includes the 
amended provisions of 38 U.S.C.A. §§ 1725 and 
1728 and any applicable regulations and allow 
them an appropriate period of time for a 
response before the case is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


